06/24/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0081

                                           DA 20-0081
                                        _________________

JEFF GOTTLOB, ELAINE MITCHELL, JAMES
CHILDRESS, and all others similarly situated,

            Plaintiffs and Appellees,

     v.
MICHAEL DesROSIER, RON RIDES AT THE
DOOR, TOM McKAY, GALEN GALBREATH,
and GLACIER COUNTY,                                                 ORDER

            Defendants and Appellants,

      and

STATE OF MONTANA,

            Defendant.
                                        _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Gregory G. Pinski, District Judge.

                                                   For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 24 2020